DETAILED ACTION
	The amendments filed 2/25/2022 has been entered. Claims 1, 6-7, 11, 16-17, and 20 have been amended. Claims 1-20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 2/25/2022 have been fully considered but are moot because the arguments are directed toward amendments which present a combination of elements that have not been previously set forth and necessitate a new grounds of rejection.
Response to Amendment
Regarding the rejections under 35 USC § 112, applicant has amended the claims to overcome the previously set forth rejections. However, the amendments have necessitated a new rejection under 35 USC § 112. The previously set forth rejections under 35 USC § 112 have been withdrawn and the new rejection under 35 USC § 112 are outlined below.
Regarding the rejections under 35 USC § 102, the claims have been amended and the amendments have necessitated a new grounds of rejection as outlined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 20, the limitation “a second initialization delay of the first sensor” and “the second initialization delay of the second sensor” renders the claims unclear and indefinite. It is unclear whether the second initialization delay is of the first sensor or of the second sensor. Further, there is a lack of antecedent basis for the limitation “the second initialization delay of the second sensor.” In a good faith effort to proceed prosecution, the limitation will be read as “a second initialization delay of the second sensor.”
Claims 2-10 and 12-19 are dependent on claims 1 and 11 and inherit the deficiencies above. Therefore, claims 2-10 and 12-19 are also rejected on similar grounds to claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tascione et al. (U.S. Patent Application Publication No. 2018/0088584 A1; hereinafter Tascione) in view of Fritzson (U.S. Patent Application Publication No. 2020/0122740 A1).
Regarding claim 1, Tascione discloses:
A method, comprising: determining a first set of data acquisition characteristics of a first sensor of an autonomous driving vehicle (sensor activation schedule is configured in part with the operating parameters of the autonomous vehicle which includes the desired sensor framerate or resolution, see at least [0054], [0057], and [0059]; camera is scheduled to capture sensor data at a certain framerate, see at least [0069]-[0070]); 
determining a second set of data acquisition characteristics of a second sensor of the autonomous driving vehicle (laser rangefinder is scheduled at another framerate, see at least [0069]); and 
synchronizing a first data acquisition time of the first sensor and a second data acquisition time of the second sensor, based on the first set of data acquisition characteristics and the second set of data acquisition characteristics (timing schedule is used to capture camera data in synchronization with the laser rangefinder data, see at least [0067]), wherein: 
the first sensor obtains first sensor data at the first data acquisition time (camera 101 is scheduled to capture data 1 frame per second, see at least [0069]); and 
the second sensor obtains second sensor data at the second data acquisition time (laser rangefinder 103 is scheduled to capture sensor data 6 frames per second, see at least [0069]).
Tascione does not explicitly disclose:
a first initialization delay of the first sensor
a second initialization delay of the second sensor
However, Fritzson teaches:
the first set of data acquisition characteristics include a first initialization delay of the first sensor (a delay for each sensor is determined at step 54, see at least [00049] and Fig. 5)
the second set of data acquisition characteristics include a second initialization delay of the first sensor (a delay for each sensor is determined at step 54, see at least [00049] and Fig. 5)
synchronizing a first data acquisition time of the first sensor and a second data acquisition time of the second sensor, based on the first set of data acquisition characteristics in view of the first initialization delay of the first sensor and the second set of data acquisition characteristics in view of the second initialization delay of the second sensor (the sensors are calibrated using the determined delays , see at least [0008] and [0010]-[0011])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor synchronization disclosed by Tascione by adding the delay calibration taught by Fritzson. One of ordinary skill in the art would have been motivated to make this modification in order to prevent “delays and time misalignments between registrations of a certain event for the different sensors” which could lead to “delays in or erroneous instructions to vehicle units” (see [0005]).
Regarding claim 11, the claim is directed to a non-transitory machine-readable medium having instructions stored therein and executed by a processor. The cited portions of Tascione and Fritzson used in the rejection of claim 1 are used in a non-transitory computer readable storage medium in [0136] of Tascione. Therefore, claim 11 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 20, the claim is directed to a data processing system comprising a processor and memory. The cited portions of Tascione and Fritzson used in the rejection of claim 1 are used with a processor and memory in [0132] of Tascione. Therefore, claim 11 is rejected under the same rationales used in the rejection of claim 1.
Regarding claims 2 and 12, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
the first data acquisition time of the first sensor and the second data acquisition time of the second sensor overlap in time (pulse is sent to both the camera and rangefinder, see at least [0069]-[0070] and Fig. 4C).
Regarding claims 3 and 13, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
the first set of data acquisition characteristics indicate a first amount of time for the first sensor to obtain the first sensor data (Camera 101 is scheduled to capture data 1 frame per second, see at least [0069]); and 
the second set of data acquisition characteristics indicate a second amount of time for the second sensor to obtain the second sensor data (laser rangefinder 103 is scheduled to capture sensor data 6 frames per second, see at least [0069]).
Regarding claims 4 and 14, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
determining the first data acquisition time of the first sensor based on the first set of data acquisition characteristics of the first sensor (sensor activation schedule determines framerate of camera which also correlates to the timing of the sensor data, see at least [0069]-[0072]); and 
determining the second data acquisition time of the second sensor based on the second set of data acquisition characteristics of the second sensor (sensor activation schedule also determines framerate and timing of laser rangefinder, see at least [0069]-[0072]; system is also able to determine the timing of sensors as they are activated, see at least [0073])).
Regarding claims 5 and 15, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
the first data acquisition time of the first sensor is further based on a first sensor history of the first sensor; and 44the second data acquisition time of the second sensor is further based on a second sensor history of the second sensor (system 200 uses prior knowledge of timing relationship of sensors, see at least [0078]; the clock-synchronized sensor data 204 may be stored in the memory to be used at a later time, see at least [0081]).
Regarding claims 6 and 16, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
determining a first initiation time of the first sensor based on the first data acquisition time (sensor activation schedule determines the activation times for multiple sensor apparatuses, see at least [0067]); 
initiating the first sensor at the first initiation time, wherein: the first sensor supports initiation times; or the first sensor is unable to support initiation times (sensor activation schedule is used to operate the camera at 1 frame per second, see at least [0068]).
Regarding claims 7 and 17, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
determining a first initiation time of the first sensor based on the first data acquisition time (sensor activation schedule determines the activation times for multiple sensor apparatuses, see at least [0067]); 
determining a second initiation time of the second sensor based on the second data acquisition time (sensor activation schedule also includes laser rangefinder data, see at least [0067]), initiating the sensor at the first initiation time (sensor activation schedule is used to operate the camera and 1 frame per second, see at least [0068]); and 
initiating the second sensor at the second initiation time (sensor activation schedule is used to operate the laser rangefinder at 6 frames per second, see at least [0068]), wherein: the first sensor supports initiation times; or the first sensor is unable to support initiation times (sensor activation schedule is used to operate the camera and 1 frame per second, see at least [0068] and Fig. 4C).
Regarding claims 8 and 18, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
determining a third set of data acquisition characteristics of a third sensor of the autonomous driving vehicle (sensor data may be received from a first, second, third, fourth sensor, and more, see at least [0077]-[0078] and Fig. 5; sensor data acquisition interface 240 formats the incoming sensor data 202 to add a timestamp 242 and other platform specific information or parameters, see at least [0080]); and 
synchronizing a third data acquisition time of the third sensor and the first data acquisition time of the first sensor, based on the third set of data acquisition characteristics and the first set of data acquisition characteristics, wherein the third sensor obtains third sensor data at the third data acquisition time (if the third sensor is a time-synchronized sensor, the timing is already synchronized with first sensor, if the sensor is an asynchronous sensor, the asynchronous sensor data is mapped to the corresponding sensor pulse to determine the timing relationship with time-synchronized sensor data or formatted into clock-synchronized sensor data, see at least [0076]-[0081] and Fig. 5).
Regarding claims 9 and 19, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
determining a third set of data acquisition characteristics of a third sensor of the autonomous driving vehicle;  45determining a fourth set of data acquisition characteristics of a fourth sensor of the autonomous driving vehicle (sensor data may be received from a first, second, third, fourth sensor, and more, see at least [0077]-[0078] and Fig. 5; sensor data acquisition interface 240 formats the incoming sensor data 202 to add a timestamp 242 and other platform specific information or parameters, see at least [0080]); and 
synchronizing a third data acquisition time of the third sensor and a fourth data acquisition time of the fourth sensor, based on the third set of data acquisition characteristics and the fourth set of data acquisition characteristics (if the third and fourth sensor is a time-synchronized sensor, the timing is already synchronized, if the fourth sensor is an asynchronous sensor, the asynchronous sensor data is mapped to the corresponding sensor pulse to determine the timing relationship with time-synchronized sensor data or formatted into clock-synchronized sensor data, see at least [0076]-[0081] and Fig. 5) wherein: 
the third sensor obtains third sensor data at the third data acquisition time (third sensor may be a third time-synchronized sensor TS3 wherein it would obtain sensor data at each timing interval specified by the system, see at least [0077]; if the sensor is asynchronous, the data is collected at a separate activation time, see at least [0078] and Fig. 5); and 
the fourth sensor obtains fourth sensor data at the fourth data acquisition time (fourth sensor may be a fourth time-synchronized sensor T43 wherein it would obtain sensor data at each timing interval specified by the system, see at least [0077]; if the sensor is asynchronous, the data is collected at a separate activation time, see at least [0078] and Fig. 5).
Regarding claim 10, the combination of Tascione and Fritzson teach the elements above and Tascione further discloses:
determining a path through an environment based on the first sensor data and the second sensor data (vehicle control logic 128 utilizes the sensor model 125 to navigate the vehicle through a given environment, see at least [0047]; vehicle may determine an object in the environment will interfere with current path and will perform an avoidance action, see at least [0085]) *Examiner sets forth an avoidance action is determining an alternate path for a vehicle to take; and 
controlling the autonomous driving vehicle based on the path (vehicle control logic 128 generates vehicle commands 85 used to control the vehicle, see at least [0047]; vehicle performs the avoidance action which can include velocity adjustments, lane aversion, roadway aversion, and other actions, see at least [0085]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662